Title: The Commissioners to Sartine, 16 July 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
     Passy, 16 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:164. The Commissioners told Sartine that the congress and the authorities in Massachusetts would be notified of his request, but that the presence of British warships on the Newfoundland and Halifax stations might make assistance to St. Pierre and Miquelon difficult. They also enclosed a letter from J. D. Schweighauser (not found) regarding problems with the prizes taken by American frigates and requested that Sartine permit the prisoners taken by the Boston, Providence, and Ranger to be confined in French prisons at American expense until they were either exchanged or sent to America.
    